Exhibit 10.2

 

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

April 23, 2013

 

among

 

DYNEGY INC.,

 

the Subsidiaries of the Borrower
from time to time party hereto

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Trustee

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I.

 

 

 

Definitions

 

 

 

SECTION 1.01. Intercreditor Agreement and Credit Agreement

2

SECTION 1.02. Other Defined Terms

2

 

 

ARTICLE II.

 

 

 

Guarantee

 

 

 

SECTION 2.01. Guarantee

6

SECTION 2.02. Guarantee of Payment

6

SECTION 2.03. No Limitations, Etc.

6

SECTION 2.04. Reinstatement

7

SECTION 2.05. Agreement To Pay; Subrogation

7

SECTION 2.06. Information

7

SECTION 2.07. Keepwell

8

SECTION 2.08. Limitation

8

 

 

ARTICLE III.

 

 

 

Pledge of Securities

 

 

 

SECTION 3.01. Pledge

8

SECTION 3.02. Delivery of the Pledged Collateral

9

SECTION 3.03. Representations, Warranties and Covenants

9

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

11

SECTION 3.05. Registration in Nominee Name; Denominations

11

SECTION 3.06. Voting Rights; Dividends and Interest, Etc.

11

 

 

ARTICLE IV.

 

 

 

Security Interests in Personal Property

 

 

 

SECTION 4.01. Security Interest

14

SECTION 4.02. Representations and Warranties

17

SECTION 4.03. Covenants

19

SECTION 4.04. Other Actions

21

 

i

--------------------------------------------------------------------------------


 

ARTICLE V.

 

 

 

Remedies

 

 

 

SECTION 5.01. Remedies Upon Default

23

SECTION 5.02. Application of Proceeds

24

SECTION 5.03. Grant of License to Use Intellectual Property

24

SECTION 5.04. Securities Act, Etc.

25

 

 

ARTICLE VI.

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01. Indemnity and Subrogation

26

SECTION 6.02. Contribution and Subrogation

26

SECTION 6.03. Subordination

26

 

 

ARTICLE VII.

 

 

 

Miscellaneous

 

 

 

SECTION 7.01. Notices

27

SECTION 7.02. Security Interest Absolute

27

SECTION 7.03. Survival of Agreement

27

SECTION 7.04. Binding Effect; Several Agreement

27

SECTION 7.05. Successors and Assigns

28

SECTION 7.06. Collateral Trustee’s Fees and Expenses; Indemnification

28

SECTION 7.07. Collateral Trustee Appointed Attorney-in-Fact

29

SECTION 7.08. Waivers; Amendment

30

SECTION 7.09. Severability

31

SECTION 7.10. Counterparts

31

SECTION 7.11. Headings

31

SECTION 7.12. Applicable Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial

31

SECTION 7.13. Termination or Release

32

SECTION 7.14. Additional Restricted Subsidiaries

33

SECTION 7.15. Intercreditor Agreement Controls

33

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I                                  Grantor Information

Schedule II                             Equity Interests; Pledged Debt
Securities

Schedule III                        Intellectual Property

Schedule IV                         Certain Uncertificated Limited Liability
Companies and Limited Partnerships

 

Exhibits

 

Exhibit A                                        Form of Supplement

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of April 23, 2013 (this
“Agreement”), among DYNEGY INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party hereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as collateral trustee (in such
capacity, the “Collateral Trustee”).

 

PRELIMINARY STATEMENT

 

Reference is made to (i) the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, replaced or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and Credit Suisse, as
administrative agent (in such capacity, the “Administrative Agent”) and the
Collateral Trustee, which sets forth the terms and conditions under which the
Lenders (such term and each other capitalized term used but not defined in this
preliminary statement having the meaning given or ascribed to it in Article I)
have agreed to extend credit to the Borrower and (ii) the Collateral Trust and
Intercreditor Agreement dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Administrative Agent, the
Subsidiaries of the Borrower from time to time party thereto and certain other
Persons from time to time party thereto, which, among other things, appoints the
Collateral Trustee as collateral trustee thereunder, and sets forth the
interests, rights, powers and remedies of the First-Lien Secured Parties in
respect of the Collateral.

 

The obligations of the Lenders to extend credit to the Borrower under the Credit
Agreement are conditioned upon, among other things, the execution and delivery
of this Agreement by the Borrower and each Subsidiary Guarantor to the
Collateral Trustee for the ratable benefit of the First-Lien Secured Parties. 
The Borrower or any Subsidiary Guarantor may from time to time enter into
Secured Commodity Hedges, Secured Interest Rate Hedges, Secured Treasury
Services Agreements or one or more Additional First-Lien Indebtedness Agreements
in accordance with, and subject to the terms and conditions of, the
Intercreditor Agreement to the extent permitted (if addressed therein, or,
otherwise, not prohibited) under the terms of the applicable Financing Documents
in effect at such time, in each case secured on a first priority basis by the
Lien on the Collateral pursuant to the terms of this Agreement and the other
Security Documents for the ratable benefit of the First-Lien Secured Parties.

 

Each Subsidiary Guarantor is a Subsidiary of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and the other extensions of credit and accommodations of
the First-Lien Secured Parties under the Financing Documents and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.  Accordingly, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.

 

Definitions

 

SECTION 1.01.  Intercreditor Agreement and Credit Agreement.  (a)  Capitalized
terms used in this Agreement and not otherwise defined herein have the meanings
set forth in the Intercreditor Agreement, or, if not defined therein, in the
Credit Agreement as originally in effect on the date hereof.  All capitalized
terms defined in the New York UCC (as such term is defined herein) and not
defined in this Agreement have the meanings specified therein.  Except as
expressly set forth in Section 4.01(a), Section 7.12 and Section 7.13, or
required by applicable law, all references to the Uniform Commercial Code shall
mean the New York UCC.

 

(b)                                 The rules of construction set forth in
Section 1.2, Section 1.3 and Section 1.4 of the Intercreditor Agreement also
apply to this Agreement as if incorporated herein mutatis mutandis.

 

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

 

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Claiming Grantor” shall have the meaning assigned to such term in Section 6.02.

 

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral,
which, for the avoidance of doubt, excludes all Excluded Assets.

 

“Collateral Trustee” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Contract” shall have the meaning assigned to such term in Section 4.01(a).

 

“Contributing Grantor” shall have the meaning assigned to such term in
Section 6.02.

 

2

--------------------------------------------------------------------------------


 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, including those listed on Schedule III hereto, or any
other country and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country).

 

“Excluded Assets” shall have the meaning assigned to such term in Section 4.01.

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

 

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, agreements giving rise
to Hedging Obligations and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

 

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.

 

“Grantors” shall mean the Borrower and the Subsidiary Guarantors.

 

“Guaranteed Obligations” shall mean (x) with respect to any Grantor, all
Obligations of any other Grantor with respect to the Credit Agreement, any
Additional First-Lien Indebtedness Agreement, Secured Interest Rate Hedges,
Secured Commodity Hedges, Secured Treasury Services Agreements and any other
Financing Document to which such other Grantor is party (excluding any Excluded
Hedging Obligations) and (y) with respect to any Subsidiary Guarantor, all
Obligations of Borrower with respect to the Credit Agreement, any Secured
Interest Rate Hedges, Secured Commodity Hedges, Secured Treasury Services
Agreements, Additional First-Lien Indebtedness Agreements and any other
Financing Document to which the

 

3

--------------------------------------------------------------------------------


 

Borrower is party (excluding any Excluded Hedging Obligations); provided that in
no event will any Grantor have any Guaranteed Obligations with respect to its
own Obligations.

 

“Guaranty” shall mean, collectively, the guaranties made by the Grantors
pursuant to Article II together with each supplement delivered pursuant to
Section 7.14.

 

“Insurance” shall mean (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Trustee is the loss payee
thereof) and (b) any key man life insurance policies.

 

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how, other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

 

“License” shall mean any Patent License, Trademark License or Copyright License,
including those listed on Schedule III hereto.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all United States patents or the equivalent thereof in any other
country, all registrations and recordings thereof, and all applications for
United States patents or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office (or any successor or any similar

 

4

--------------------------------------------------------------------------------


 

offices in any other country), including those listed on Schedule III hereto,
and (b) all reissues, continuations, divisions, continuations-in-part, renewals
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

 

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

 

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

 

“Primary Grantor” shall have the meaning assigned to such term in Section 6.01.

 

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

 

“Subsidiary Guarantor” shall mean (a) the Subsidiaries listed on the signature
pages hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes
a party to this Agreement as a Subsidiary Guarantor after the Closing Date.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, now existing or hereafter
adopted or acquired, and all registrations and applications for registration
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any state of the United States or any other
country or any political subdivision thereof, and all extensions or renewals
thereof, including those listed on Schedule III hereto, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II.

 

Guarantee

 

SECTION 2.01.  Guarantee.  Each Grantor unconditionally and irrevocably
guarantees, jointly with the other Grantors and severally, as a primary obligor
and not merely as a surety, to the Collateral Trustee, for the benefit of the
First-Lien Secured Parties the due and punctual payment and performance of the
Guaranteed Obligations.  Each Grantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligation.  Each
Grantor waives presentment to, demand of payment from and protest to the
Borrower or any other Credit Party of any Guaranteed Obligation, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

 

SECTION 2.02.  Guarantee of Payment.  Each Grantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Trustee or any other First-Lien Secured Party to any security held
for the payment of the Guaranteed Obligations or credit on the books of the
Collateral Trustee or any other First-Lien Secured Party in favor of the
Borrower or any other person.

 

SECTION 2.03.  No Limitations, Etc.  (a)  Except for termination of a Grantor’s
obligations hereunder as expressly provided in Section 7.13, the obligations of
each Grantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise.  Without limiting the generality of the foregoing, the obligations
of each Grantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Trustee or any other First-Lien
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Financing Document or otherwise, (ii) any
rescission, waiver, amendment or modification of any of the terms or provisions
of any Financing Document or any other agreement, including with respect to any
other Grantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Trustee or any other First-Lien Secured Party for the Guaranteed
Obligations or any of them, (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Guaranteed Obligations, or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Grantor or otherwise operate as a discharge of any Grantor as a matter of
law or equity (other than the Discharge of Obligations in accordance with the
Intercreditor Agreement).  Each Grantor expressly authorizes the Collateral
Trustee to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the

 

6

--------------------------------------------------------------------------------


 

Guaranteed Obligations in accordance with the terms of the Credit Agreement and
the other Financing Documents, all without affecting the obligations of any
Grantor hereunder.

 

(b)                                 To the fullest extent permitted by
applicable law, each Grantor waives any defense based on or arising out of any
defense of the Borrower or any other Credit Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Credit Party, other than
the Discharge of Obligations in accordance with the Intercreditor Agreement.  To
the extent an Event of Default shall have occurred and be continuing, the
Collateral Trustee and the other First-Lien Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with the Borrower or any other Credit Party or
exercise any other right or remedy available to them against the Borrower or any
other Credit Party, without affecting or impairing in any way the liability of
any Grantor hereunder except to the extent of a Discharge of Obligations in
accordance with the Intercreditor Agreement.  To the fullest extent permitted by
applicable law, each Grantor waives any defense arising out of any such election
even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Grantor against the Borrower or any other Credit Party, as the case may be,
or any security.

 

SECTION 2.04.  Reinstatement.  Each Grantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Collateral Trustee or any other First-Lien
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Credit Party or otherwise.

 

SECTION 2.05.  Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Trustee or any
other First-Lien Secured Party has at law or in equity against any Grantor by
virtue hereof, upon the failure of the Borrower or any other Credit Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each Grantor
hereby unconditionally and irrevocably agrees to and will forthwith pay, or
cause to be paid, to the Collateral Trustee for distribution to the applicable
First-Lien Secured Parties in cash the amount of such unpaid Guaranteed
Obligation to the maximum extent permitted by law so as to maximize the
aggregate amount paid to the First-Lien Secured Parties under or in respect of
the Financing Documents.  Upon payment by any Grantor of any sums to the
Collateral Trustee as provided above, all rights of such Grantor against any
other Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 

SECTION 2.06.  Information.  Each Grantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Credit Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Grantor assumes and incurs hereunder, and agrees
that neither the Collateral Trustee nor any other First-Lien Secured Party

 

7

--------------------------------------------------------------------------------


 

will have any duty to advise such Grantor of information known to it or any of
them regarding such circumstances or risks.

 

SECTION 2.07.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guaranty in respect of Hedging
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.07 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.07, or
otherwise under the Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.07 shall
remain in full force and effect until a discharge of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 2.07 constitute, and this
Section 2.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 2.08.  Limitation.  Each Grantor, and, by its acceptance of this
Agreement, the Collateral Trustee and each other First-Lien Secured Party,
hereby confirms that it is the intention of all such Persons that the Guaranty
and the Guaranteed Obligations of each Grantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act (or any successor thereto), the Uniform
Fraudulent Transfer Act (or any successor thereto) or any similar foreign,
federal or state law to the extent applicable to the Guaranty and the Guaranteed
Obligations of the Grantors hereunder.  To effectuate the foregoing intention,
the Collateral Trustee, the other First-Lien Secured Parties and the Grantors
hereby irrevocably agree that the Guaranteed Obligations of each Grantor under
the Guaranty at any time shall be limited to the maximum amount as will result
in the Guaranteed Obligations of such Grantor under the Guaranty not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under the Guaranty and its related contribution rights set forth in
this Agreement.

 

ARTICLE III.

 

Pledge of Securities

 

SECTION 3.01.  Pledge.  As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Trustee, its successors and assigns, for the ratable benefit of
the First-Lien Secured Parties, and hereby grants to the Collateral Trustee, its
successors and assigns, for the ratable benefit of the First-Lien Secured
Parties, a security interest in and a continuing Lien on, all of such Grantor’s
(other than any Excluded Asset) right, title and interest in, to and under
(a)(i) the Equity Interests owned by such Grantor on the date hereof (including
all such Equity Interests listed on Schedule II), (ii) any other Equity
Interests obtained in the future by such Grantor and (iii) the certificates
representing all such Equity Interests (all the foregoing collectively referred
to herein as the “Pledged Stock”), (b)(i) the debt securities held by such
Grantor on the date hereof (including all such debt securities listed opposite
the name of such Grantor on Schedule II),

 

8

--------------------------------------------------------------------------------


 

(ii) any debt securities in the future issued to such Grantor and (iii) the
promissory notes and any other instruments evidencing such debt securities (all
the foregoing collectively referred to herein as the “Pledged Debt Securities”),
(c) all other property that may be delivered to and held by the Collateral
Trustee pursuant to the terms of this Section 3.01, (d) subject to Section 3.06,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above, (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (e) above (but
excluding any Excluded Assets) being collectively referred to as the “Pledged
Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Trustee, its successors and assigns, for the ratable benefit
of the First-Lien Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

SECTION 3.02.  Delivery of the Pledged Collateral.  (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Trustee any and
all certificates, instruments or other documents representing or evidencing
Pledged Stock.

 

(b)                                 Subject to the thresholds in
Section 4.04(a) and Section 4.04(b), each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Trustee any and all Pledged Debt
Securities.

 

(c)                                  Upon delivery to the Collateral Trustee,
(i) any certificate, instrument or document representing or evidencing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
or other undated instruments of transfer reasonably satisfactory to the
Collateral Trustee and duly executed in blank and by such other instruments and
documents as the Collateral Trustee may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Trustee may reasonably
request.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the applicable securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of the pledge of such Pledged
Securities.  Each schedule so delivered shall supplement any prior schedules so
delivered.

 

SECTION 3.03.  Representations, Warranties and Covenants.  To induce the
First-Lien Secured Parties to enter into the applicable Financing Documents and
to make their respective extensions of credit to the applicable Grantor
thereunder, the Grantors jointly and severally represent and warrant to and,
solely with respect to Section 3.03(c)(iii), Section 3.03(c)(iv),
Section 3.03(d), Section 3.03(e)(ii) and Section 3.03(g) covenant with, the
Collateral Trustee, for the benefit of the First-Lien Secured Parties, that:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Schedule II correctly sets forth on the date
hereof the percentage of the issued and outstanding shares of each class of the
Equity Interests of the issuer thereof represented by such Pledged Stock and
includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder;

 

(b)                                 the Pledged Stock and Pledged Debt
Securities have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof;

 

(c)                                  except for the Security Interests granted
hereunder, each Grantor (i) is and, subject to any transfers made in compliance
with the Credit Agreement and the other applicable Financing Documents, will
continue to be the direct owner, beneficially and of record, of the Pledged
Collateral indicated on Schedule II as owned by such Grantor, (ii) holds the
same free and clear of all Liens (other than Liens permitted by the Credit
Documents and permitted (if addressed therein or, otherwise, not prohibited) by
the other applicable Financing Documents), (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than in compliance
with the Credit Agreement and the other applicable Financing Documents, and
(iv) subject to Section 3.06, will cause any and all Pledged Collateral, whether
for value paid by such Grantor or otherwise, to be forthwith deposited with the
Collateral Trustee and pledged or assigned hereunder;

 

(d)                                 except for restrictions and limitations
imposed by the Financing Documents or securities laws generally and as do not
violate the requirements of the applicable Financing Documents, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Trustee of
rights and remedies hereunder;

 

(e)                                  each Grantor (i) has the power and
authority to pledge the Pledged Collateral pledged by it hereunder in the manner
hereby done or contemplated and (ii) will defend its title or interest thereto
or therein against any and all Liens (other than any Lien created or permitted
by the Financing Documents), however arising, of all Persons whomsoever;

 

(f)                                   no consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect);

 

(g)                                  by virtue of the execution and delivery by
each Grantor of this Agreement, when any Pledged Securities are delivered to the
Collateral Trustee in accordance with this Agreement, the Collateral Trustee
will obtain a legal, valid and perfected first

 

10

--------------------------------------------------------------------------------


 

priority lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and

 

(h)                                 the pledge effected hereby is effective to
vest in the Collateral Trustee, for the ratable benefit of the First-Lien
Secured Parties, the rights of the Collateral Trustee in the Pledged Collateral
as set forth herein and all action by any Grantor necessary or desirable to
protect and perfect the Lien on the Pledged Collateral has been duly taken.

 

SECTION 3.04.  Certification of Limited Liability Company Interests and Limited
Partnership Interests.  Each Grantor represents and warrants that each interest
held by it in any limited liability company or limited partnership which is a
Subsidiary and pledged hereunder (other than the uncertificated limited
liability company and limited partnership interests, as of the Closing Date, set
forth on Schedule IV) is represented by a certificate, and is a “security”
within the meaning of,  and is governed by, the Uniform Commercial Code of the
State of Delaware and each other applicable jurisdiction.  Each Grantor hereby
agrees not to vote, enable or take any other action to cause any of the entities
set forth on Schedule IV and any Subsidiaries acquired after the Closing Date
which are limited liability companies or limited partnerships the Grantor’s
interest in which are not securities (for the purposes of the Uniform Commercial
Code) (together, the “Uncertificated Subsidiaries”) on the date hereof or at the
time of acquisition to elect or otherwise take any action to cause the interests
in such Uncertificated Subsidiaries to be treated as securities for purposes of
the Uniform Commercial Code; provided, however, notwithstanding the foregoing,
if any Uncertificated Subsidiary takes any such action in violation of the
foregoing, the Grantor holding such interests shall promptly notify the
Collateral Trustee in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral
Trustee’s “control” (within the meaning of Section 8-106 of the UCC) thereof.

 

SECTION 3.05.  Registration in Nominee Name; Denominations.  The Pledged
Securities shall be in the name of the applicable Grantor, endorsed or assigned
in blank or in favor of the Collateral Trustee, but following the occurrence and
during the continuance of an Event of Default the Collateral Trustee shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, or in the name of its nominee (as pledgee or as
sub-agent).  Each Grantor will promptly give to the Collateral Trustee copies of
any notices or other communications received by it with respect to Pledged
Securities in its capacity as the registered owner thereof.  After the
occurrence and during the continuance of an Event of Default, the Collateral
Trustee shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

SECTION 3.06.  Voting Rights; Dividends and Interest, Etc.  (a)  Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Trustee shall have given the Borrower or the Grantors prior notice of
its intent to exercise its rights under this Agreement (which notice shall be
deemed to have been given immediately upon the occurrence of an Insolvency or
Liquidation Proceeding which gives rise to an Event of Default):

 

11

--------------------------------------------------------------------------------


 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Financing
Documents; provided, however, that such rights and powers shall not be exercised
in any manner that could materially and adversely affect the rights inuring to a
holder of any Pledged Securities or the rights and remedies of any of the
Collateral Trustee or the other First-Lien Secured Parties under this Agreement
or the Credit Agreement or any other Financing Document or the ability of the
First-Lien Secured Parties to exercise the same.

 

(ii)                                  The Collateral Trustee shall execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (i) above.

 

(iii)                               Each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Securities to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Financing
Documents and applicable law; provided, however, that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Stock
or Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the First-Lien Secured Parties and shall be
forthwith delivered to the Collateral Trustee in the same form as so received
(with any necessary endorsement or instrument of assignment).  To the extent
permitted by the Credit Agreement, this paragraph (iii) shall not apply to
dividends between or among the Borrower, the Subsidiary Guarantors and any
Subsidiaries only of property subject to a perfected security interest under
this Agreement; provided that, after giving effect to any such non-cash
dividend, the Collateral Trustee has, in the manner contemplated by this
Agreement, a perfected security interest in the asset or property subject to
such non-cash dividend as if such non-cash dividend had not occurred.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Trustee shall have
notified (or shall be deemed to have notified pursuant to Section 3.06(a)) the
Grantors of the suspension of their rights under paragraph (a)(iii) of this

 

12

--------------------------------------------------------------------------------


 

Section 3.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Trustee, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Trustee,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Trustee upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment).  Any and
all money and other property paid over to or received by the Collateral Trustee
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Trustee in an account to be established by the Collateral Trustee
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02.  After all Events of Default have been
cured or waived and each applicable Grantor has delivered to the Administrative
Agent certificates to that effect, the Collateral Trustee shall, promptly after
all such Events of Default have been cured or waived, repay to each applicable
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Trustee shall have
notified (or shall be deemed to have notified pursuant to Section 3.06(a)) the
Grantors of the suspension of their rights under paragraph (a)(i) of this
Section 3.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.06, and the obligations of the Collateral
Trustee under paragraph (a)(ii) of this Section 3.06, shall cease, and all such
rights shall thereupon become vested in the Collateral Trustee, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required First-Lien Secured Parties, the Collateral Trustee shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. Each Grantor agrees, upon the
occurrence and during the continuance of an Event of Default, to grant the
Collateral Trustee a proxy and to promptly at such time deliver to the
Collateral Trustee such additional proxies and other documents as may be
necessary to allow the Collateral Trustee to exercise such voting and consensual
rights and powers.

 

(d)                                 Any notice given by the Collateral Trustee
to the Grantors exercising its rights under paragraph (a) of this Section 3.06
(i) must be given in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 3.06 in part
without suspending all such rights (as specified by the Collateral Trustee in
its sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Trustee’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

Security Interests in Personal Property

 

SECTION 4.01.  Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Trustee, its successors and assigns, for
the ratable benefit of the First-Lien Secured Parties, and hereby grants to the
Collateral Trustee, its successors and assigns, for the ratable benefit of the
First-Lien Secured Parties, a security interest in and continuing lien on (the
“Security Interest”) all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all cash and Deposit Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all General Intangibles (except to the extent
constituting Pledged Collateral pledged pursuant to Article III) and
Intellectual Property;

 

(vii)                           all Instruments (except to the extent
constituting Pledged Collateral pledged pursuant to Article III);

 

(viii)                        all Inventory;

 

(ix)                              all Investment Property (except to the extent
constituting Pledged Collateral pledged pursuant to Article III);

 

(x)                                 all Letter of Credit Rights;

 

(xi)                              all Commercial Tort Claims;

 

(xii)                           all Insurance;

 

(xiii)                        all books and records pertaining to the Article 9
Collateral; and

 

(xiv)                       to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the Article 9
Collateral include nor the security interest granted under this Section 4.01
attach to:

 

(i) any General Intangible or other rights arising under a lease, contract,
agreement, property rights, franchise, investment, permit or license or any
contractual obligation entered into by any Grantor (each a “Contract”) and any
asset that is subject to any Contract to the extent such Contract applicable to
such Grantor (x) prohibits, or requires the consent of any person (other than
the Credit Parties and their affiliates) that has not been obtained as a
condition to, the grant of a security interest in such Contract or any asset
subject thereto or (y) would terminate or would be terminable as a result of the
grant of a security interest in such Contract or any asset subject thereto (in
each case, unless such law, rule, regulation, term provision or condition would
be rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or other
applicable law); provided that the prohibitions specified above shall not
include any Proceeds of any such Contract,

 

(ii) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto,

 

(iii) Margin Stock,

 

(iv) motor vehicles, rolling stock, aircraft and vessels, and all other assets
subject to a certificate of title statute, Farm Products and As Extracted
Collateral;

 

(v) all leasehold interests,

 

(vi) any asset owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien permitted by Sections 10.01(b) (other than in the case
of Section 10.01(b)(ii), to the extent such Lien shall be held by the Collateral
Trustee pursuant to and in accordance with the Intercreditor Agreement), (f),
(g), (s), (t), (aa) and (bb) of the Credit Agreement but only to the extent that
the contract or written agreement governing such permitted Lien or the permitted
debt secured thereby expressly prohibits the grant of a Lien or a security
interest on such asset but, in any case, only for so long as and to the extent
that such prohibition remains in place; provided, that in the case of any asset
subject to a Lien pursuant to Section 10.01(bb) of the Credit Agreement, such
asset shall not have a Fair Market Value in excess of the lesser of (a) the
amount of the liabilities secured by such Lien and (b) the greater of (x)
$200,000,000 and (y) 5.0% of Consolidated Total Assets,

 

15

--------------------------------------------------------------------------------


 

(vii) those assets (if any) as to which the Collateral Trustee and the Borrower
shall have determined that the cost of obtaining a security interest is
excessive in relation to the value of the security to be afforded thereby,

 

(viii) the Equity Interests of captive insurance subsidiaries, not-for-profit
subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries (as each
term is defined in the Credit Agreement) (including, Dynegy Northeast
Generation, Inc. and its subsidiaries and following the consummation of the
acquisition of Ameren Energy Resources Company, LLC and its subsidiaries, Ameren
Energy Resources Company, LLC and its subsidiaries and its direct or indirect
holding companies),

 

(ix), any property or assets to the extent that such grant of a security
interest is prohibited by any law, rule or regulation or requires a consent not
obtained of any Governmental Authority,

 

(x) to the extent that applicable law requires that a subsidiary of any Grantor
issues nominee or directors’ qualifying shares, such nominee or qualifying
shares,

 

(xi) security interests to the extent the same would result in material adverse
tax consequences as reasonably determined by the Borrower,

 

(xii) any asset released by the Collateral Trustee from the Liens created hereby
pursuant to Section 5.1 of the Intercreditor Agreement as and to the extent set
forth therein,

 

(xiii) any interest (including any Equity Interest of any Subsidiary) in
partnerships, joint ventures and non-wholly owned subsidiaries which cannot be
pledged without the consent of one or more third parties or such pledge is
otherwise prohibited by such Person’s organizational documents (in each case,
unless such prohibition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC or other applicable law), excluding proceeds thereof,
and

 

(xiv) any direct Proceeds, substitutions or replacements of any of the
foregoing, but only to the extent such Proceeds, substitutions or replacements
would otherwise constitute Excluded Assets, with

 

the interests, property and assets in the immediately foregoing clauses (i)
through (xiv), the “Excluded Assets”.

 

Furthermore, any assets or property constituting “Excluded Assets” are expressly
excluded from each term used in the definition of Collateral (and any component
definition thereof).

 

16

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall the Grantors be required to
perfect any security interest through control (as defined in the New York UCC),
including any control agreements, in respect of any cash, deposit accounts,
securities accounts, Letter-of-Credit Rights or any proceeds, interest, income
or profit therefrom.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Collateral Trustee at any time and from time to time to file in any relevant
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) describe the Article 9 Collateral as described herein or in any other
manner as the Collateral Trustee may determine, in its reasonable discretion, is
reasonably necessary, advisable or prudent to ensure the perfection of the
Security Interest granted herein, (ii) indicate the Article 9 Collateral as “all
assets, whether now owned or hereafter acquired, developed or created” or words
of similar effect, and (iii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Trustee promptly upon request.

 

(c)                                  The Collateral Trustee is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Trustee as the
secured party.

 

(d)                                 The Security Interest is granted as security
only and shall not subject the Collateral Trustee or any other First-Lien
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Article 9 Collateral.

 

SECTION 4.02.  Representations and Warranties.  To induce the First-Lien Secured
Parties to enter into the applicable Financing Documents and to make their
respective extensions of credit to the applicable Grantor thereunder, the
Grantors jointly and severally represent and warrant to the Collateral Trustee
for the benefit of the First-Lien Secured Parties that:

 

(a)                                 Schedule I hereto accurately sets forth as
of the Closing Date the exact legal name, organizational type, jurisdiction of
organization or formation and organizational identification number (if any) of
each Grantor. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Trustee based upon the information provided to the
Administrative Agent and the First-Lien Secured Parties in Schedule I for filing
in each governmental, municipal or other office specified in Schedule I or
specified by notice from the Borrower to the Administrative Agent after the
Closing Date in the case of

 

17

--------------------------------------------------------------------------------


 

filings, recordings or registrations required by the Credit Agreement, which are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in the Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral
Trustee (for the ratable benefit of the First-Lien Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.  Each
Grantor represents and warrants that a fully executed agreement in the form
hereof (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Collateral Trustee), and containing a description
of all Article 9 Collateral consisting of United States Patents and applications
therefor, United States registered Trademarks (and Trademarks for which United
States registration applications are pending other than intent-to-use
applications) and United States registered Copyrights has been delivered to the
Collateral Trustee for filing with and recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral
Trustee (for the ratable benefit of the First-Lien Secured Parties) in respect
of all such Article 9 Collateral.

 

(b)                                 The Security Interest granted to the
Collateral Trustee for the ratable benefit of the First-Lien Secured Parties
constitutes (i) a legal and valid security interest in all Article 9 Collateral
securing the payment and performance of the Obligations, (ii) subject to the
filings and other actions described in Section 4.02(a), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code or other
applicable law in such jurisdictions and (iii) subject to the filings and other
actions described in Section 4.02(a), a security interest that shall be
perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of this Agreement (or with respect to
certain Intellectual Property fully executed short form agreements in form and
substance reasonably satisfactory to the Collateral Trustee) with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable.  The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than Liens expressly permitted pursuant
to the Credit Agreement and permitted (if addressed therein or, otherwise, not
prohibited) by the other applicable Financing Documents.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to the Credit Agreement and permitted (if addressed therein or,
otherwise, not prohibited) by the other applicable Financing Documents.  Except
to the extent permitted pursuant to the Credit Documents or any other Financing
Document, no Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Patent, Trademark or Copyright constituting Article 9
Collateral or any security agreement or similar instrument covering any Patent,
Trademark or Copyright constituting Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, (iii) any
notice under the Assignment of Claims Act, or (iv) any assignment in which any
Grantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to the Credit Agreement and
permitted (if addressed therein or, otherwise, not prohibited) by the other
applicable Financing Documents.  On the Closing Date, no Grantor holds any
Commercial Tort Claims with a reasonably estimated value thereof of $5,000,000
or more individually (or $15,000,000 in the aggregate, for all such amounts that
are $5,000,000 or less).

 

(e) Schedule III hereto accurately sets forth, as of the date hereof, each
Patent, Copyright registration, registered Trademark and exclusive Copyright
License.

 

SECTION 4.03.  Covenants.  (a)  Each Grantor agrees promptly to notify the
Collateral Trustee in writing of any change in (i) its legal name, (ii) its
identity or type of organization, (iii) its Federal Taxpayer Identification
Number or organizational identification number or (iv) its jurisdiction of
organization.  Each Grantor agrees promptly to provide the Collateral Trustee
with certified organizational documents reflecting any of the changes described
in the first sentence of this paragraph.  Each Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Trustee to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Article 9 Collateral.

 

(b)                                 Each Grantor agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
Article 9 Collateral owned by it as is consistent with its current practices and
in accordance with such prudent and standard practices used in industries that
are the same as or similar to those in which such Grantor is engaged, but in any
event to include complete accounting records indicating all payments and
proceeds received with respect to any part of the Article 9 Collateral, and,
upon the occurrence and during the continuance of an Event of Default, promptly
to prepare, if requested by the Collateral Trustee, and deliver to the
Collateral Trustee a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Trustee showing the identity, amount and location
of any and all Article 9 Collateral.

 

19

--------------------------------------------------------------------------------


 

(c)           Each Grantor shall, at its own expense, take any and all actions
reasonably necessary to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Trustee in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to the Credit Agreement and permitted (if addressed therein
or, otherwise, not prohibited) by the other applicable Financing Documents.

 

(d)           Each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions reasonably necessary as the Collateral
Trustee may from time to time reasonably request and which are necessary to
obtain, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing or continuation statements
(including fixture filings) or other documents in connection herewith or
therewith.  If any amount payable to any Grantor under or in connection with any
of the Article 9 Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and,
subject to Section 4.04(a) and Section 4.04(b), delivered to the Collateral
Trustee, duly endorsed in a manner satisfactory to the Collateral Trustee.

 

(e)           At its option, the Collateral Trustee may discharge past due
Taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
expressly permitted pursuant to the Credit Agreement and permitted (if addressed
therein or, otherwise, not prohibited) by the other applicable Financing
Documents, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement, this Agreement or the other applicable Financing Documents, and each
Grantor jointly and severally agrees to reimburse the Collateral Trustee on
demand for any reasonable payment made or any reasonable expense incurred by the
Collateral Trustee pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Collateral Trustee or any
First-Lien Secured Party to cure or perform, any covenants or other promises of
any Grantor with respect to Taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Financing Documents.

 

(f)            Except in each case as would not reasonably be expected to have a
Material Adverse Effect (as defined in the Credit Agreement), each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument that
constitutes Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Trustee and the First-Lien Secured Parties from
and against any and all liability for such performance in accordance with
Section 13.01 of the Credit Agreement.

 

(g)           No Grantor shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except, in each case, as expressly
permitted by the Credit Agreement and permitted (if addressed therein or,
otherwise, not prohibited) by the other applicable Financing Documents.

 

20

--------------------------------------------------------------------------------


 

No Grantor shall make or permit to be made any transfer of the Article 9
Collateral and each Grantor shall remain at all times in possession or otherwise
in control of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement and permitted (if addressed therein or, otherwise, not
prohibited) by the other applicable Financing Documents.

 

(h)           Each Grantor, at its own expense, shall maintain or cause to be
maintained Insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in the Credit Agreement
and the requirements of any other applicable Financing Documents.  Each Grantor
irrevocably makes, constitutes and appoints the Collateral Trustee (and all
officers, employees or agents designated by the Collateral Trustee) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of Insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or under the Credit Agreement or any other
applicable Financing Documents or to pay any premium in whole or part relating
thereto, the Collateral Trustee may, without waiving or releasing any obligation
or liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral
Trustee deems advisable. All sums disbursed by the Collateral Trustee in
connection with this paragraph, including attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Trustee and shall be additional Obligations secured
hereby.

 

SECTION 4.04.  Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Trustee to
enforce, the Security Interest in the Article 9 Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral (and only to the extent the
following consist of Article 9 Collateral:

 

(a)           Instruments.  If any Grantor shall at any time hold or acquire any
Instrument in an amount in excess of $5,000,000 individually (or $15,000,000 in
the aggregate, for all such amounts that are $5,000,000 or less) such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Trustee,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Trustee may from time to time specify.

 

(b)           Investment Property.  Except to the extent otherwise provided in
Article III, if any Grantor shall at any time hold or acquire any certificated
security in an amount in excess of $5,000,000 individually (or $15,000,000 in
the aggregate, for all such amounts that are $5,000,000 or less) such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Trustee,
accompanied by such undated instrument of transfer or assignment duly executed
in blank as the Collateral Trustee may from time to time specify. If any
security in an amount in excess of $5,000,000 individually (or

 

21

--------------------------------------------------------------------------------


 

$15,000,000 in the aggregate, for all such amounts that are $5,000,000 or less)
now or hereafter acquired by any Grantor is uncertificated and is issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Collateral Trustee thereof and, at the Collateral Trustee’s
request, pursuant to an agreement in form and substance satisfactory to the
Collateral Trustee, either (i) cause the issuer to agree to comply with
instructions from the Collateral Trustee as to such securities, without further
consent of any Grantor or such nominee, or (ii) upon the occurrence and during
the continuance of an Event of Default, at the option of the Collateral Trustee,
arrange for the Collateral Trustee to become the registered owner of the
securities.

 

(c)           Electronic Chattel Paper and Transferable Records.  If any Grantor
at any time holds or acquires an interest, in an amount in excess of $5,000,000
individually (or $15,000,000 in the aggregate, for all such amounts that are
$5,000,000 or less) in any Electronic Chattel Paper or any “transferable
record”, as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, such
Grantor shall promptly notify the Collateral Trustee thereof and, at the request
of the Collateral Trustee, shall take such action as the Collateral Trustee may
reasonably request to vest in the Collateral Trustee control under New York UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The Collateral
Trustee agrees with such Grantor that the Collateral Trustee will arrange,
pursuant to procedures reasonably satisfactory to the Collateral Trustee and so
long as such procedures will not result in the Collateral Trustee’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

 

(d)           Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000 individually (or $15,000,000 in the aggregate, for all such amounts
that are $5,000,000 or less) the Grantor shall promptly notify the Collateral
Trustee thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Collateral Trustee, for the ratable
benefit of the First-Lien Secured Parties, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Collateral Trustee.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Remedies

 

SECTION 5.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Trustee on demand, and it is agreed that the
Collateral Trustee shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand and, other than in
violation of any law, rule or regulation applicable to such Grantor or any
then-existing agreements or licensing arrangements to the extent that waivers
cannot be obtained, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantor to the Collateral Trustee, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Trustee shall
reasonably determine, and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law.  Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Trustee shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Trustee shall deem appropriate.  The Collateral Trustee shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Trustee shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Collateral Trustee shall give each applicable Grantor 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Trustee’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Trustee may reasonably fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in

 

23

--------------------------------------------------------------------------------


 

separate parcels, as the Collateral Trustee may reasonably determine.  The
Collateral Trustee shall not be obligated to make any sale of any Collateral if
it shall determine not to do so, regardless of the fact that notice of sale of
such Collateral shall have been given.  The Collateral Trustee may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Trustee until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Trustee shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice.  At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any First-Lien Secured Party
may bid for or purchase, free (to the extent permitted by applicable law) from
any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by applicable law) the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
First-Lien Secured Party from any Grantor as a credit against the purchase
price, and such First-Lien Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property to the fullest extent permitted
by applicable law.  As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Trustee may proceed by a suit or suits at law
or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

Upon the occurrence and during the continuance of an Event of Default, no
Grantor will, without the Collateral Trustee’s prior written consent, grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon; provided that, so
long as no Specified Default has occurred and is continuing, a Grantor may grant
or make extensions, credits, discounts, compromises, compoundings or settlements
granted or made in the ordinary course of business or in accordance with such
prudent and standard practice used in industries that are the same as or similar
to those in which such Grantor is engaged.

 

SECTION 5.02.  Application of Proceeds.  The Collateral Trustee shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, in accordance with
Section 4 of the Intercreditor Agreement.

 

SECTION 5.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Collateral Trustee to exercise rights and remedies under this
Agreement at such time as the Collateral Trustee shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Trustee an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use,

 

24

--------------------------------------------------------------------------------


 

license or sublicense any of the Article 9 Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Collateral Trustee may be exercised, at the option of the Collateral
Trustee, only upon the occurrence and during the continuation of an Event of
Default. provided, however, that any license, sublicense or other transaction
entered into by the Collateral Trustee in accordance herewith shall be binding
upon each Grantor notwithstanding any subsequent cure of an Event of Default.

 

SECTION 5.04.  Securities Act, Etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Trustee if the Collateral Trustee
were to attempt to dispose of all or any part of the Pledged Collateral, and
might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Trustee in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect.  Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Trustee may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment, and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Trustee, in its reasonable discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale.  Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Trustee shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Trustee may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Trustee sells.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Grantors may have under applicable law (but
subject to Section 6.03), each Grantor agrees that (a) in the event a payment
shall be made by any Grantor under this Agreement on behalf of another Grantor
(such other Grantor, the “Primary Grantor”), such Primary Grantor shall
indemnify such Grantor for the full amount of such payment and such Grantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Grantor shall be sold pursuant to this Agreement or any other Security Document
to satisfy in whole or in part a claim of any First-Lien Secured Party, Primary
Grantor shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

 

SECTION 6.02.  Contribution and Subrogation.  Each Grantor (a “Contributing
Grantor”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Grantor hereunder in respect of any Obligation, or assets of
any other Grantor shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any First-Lien Secured Party, and such other Grantor (the
“Claiming Grantor”) shall not have been fully indemnified by a Primary Grantor
as provided in Section 6.01, the Contributing Grantor shall indemnify the
Claiming Grantor in an amount equal to the amount of such payment multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Grantor on the date hereof and the denominator shall be the aggregate net worth
of all the Grantors on the date hereof (or, in the case of any Grantor becoming
a party hereto pursuant to Section 7.14, the date of the supplement hereto
executed and delivered by such Grantor).  Any Contributing Grantor making any
payment to a Claiming Grantor pursuant to this Section 6.02 shall be subrogated
to the rights of such Claiming Grantor under Section 6.01 to the extent of such
payment.

 

SECTION 6.03.  Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the Discharge of
Obligations in accordance with the Intercreditor Agreement.  No failure on the
part of the Borrower or any Subsidiary Guarantor to make the payments required
by Sections 6.01 and 6.02 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of its obligations
hereunder.

 

(b)           The Borrower and each Subsidiary Guarantor hereby agree that all
Indebtedness and other monetary obligations owed by it to the Borrower or any
Subsidiary shall be fully subordinated to the Discharge of Obligations in
accordance with the Intercreditor Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

Miscellaneous

 

SECTION 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.7 of the Intercreditor Agreement.  All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.7 of the Intercreditor Agreement in which case
such Subsidiary Guarantor shall be deemed to have received such notice.

 

SECTION 7.02.  Security Interest Absolute.  All rights of the Collateral Trustee
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Financing Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Financing Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on Collateral or any other collateral, or any release
or amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

SECTION 7.03.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Credit Parties in the Financing
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Financing Document
shall be considered to have been relied upon by the other First-Lien Secured
Parties and shall survive the execution and delivery of the Financing Documents
and the making of any loans, extensions of credit, hedging arrangements or other
financial accommodations, regardless of any investigation made by any other
First-Lien Secured Parties on its behalf and notwithstanding that the Collateral
Trustee or any other First-Lien Secured Parties may have had notice or knowledge
of any Default under any Financing Document, Event of Default or incorrect
representation or warranty at the time any loans, extensions of credit, hedging
arrangements or financial accommodations are extended under any Financing
Document, and shall continue in full force and effect as long as any Obligations
are outstanding and unpaid.

 

SECTION 7.04.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Grantor party hereto when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Trustee and a
counterpart hereof shall have been executed on behalf of the Collateral Trustee,
and thereafter shall be binding upon such Grantors and the Collateral Trustee
and their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Trustee and the other First-Lien Secured
Parties and their respective successors and assigns, except that no Grantor
shall have the right to

 

27

--------------------------------------------------------------------------------


 

assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated or permitted by this Agreement, the Credit Agreement and
permitted (if addressed therein or, otherwise, not prohibited) by the other
applicable Financing Documents.  This Agreement shall be construed as a separate
agreement with respect to each Grantor party hereto and may be amended,
modified, supplemented, waived or released with respect to any such Grantor
without the approval of any other Grantor party hereto and without affecting the
obligations of any other such Grantor hereunder.

 

SECTION 7.05.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Trustee that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 7.06.  Collateral Trustee’s Fees and Expenses; Indemnification. 
(a) Each Grantor agrees, on a joint and several basis, to pay or reimburse (as
applicable) the Collateral Trustee for all its reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of counsel for the Collateral Trustee and of a single local counsel in each
relevant jurisdiction) incurred in collecting against a Grantor under the
Guaranty or otherwise enforcing or protecting any rights or remedies of the
Collateral Trustee under this Agreement or the other Financing Documents
including all reasonable and documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations, in
each case within fifteen (15) days of receipt by the applicable Grantor of a
written demand therefor.

 

(b)           Without limitation of its indemnification obligations under the
other Financing Documents, each Grantor jointly and severally agrees to
indemnify the Collateral Trustee and its directors, officers, employees,
partners, agents and other representatives and their respective successors (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from any and all losses, claims, damages, liabilities, penalties,
actions, judgments, suits, costs and related reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of a single counsel
for the Collateral Trustee and of a single local counsel in each relevant
jurisdiction), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) arising out of, or in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Financing Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Grantor, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties, actions, judgments, suits, costs or reasonable expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have

 

28

--------------------------------------------------------------------------------


 

resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) are owed with respect to disputes between and among
Indemnitees (other than disputes against any Indemnitee in its capacity as
Collateral Trustee or any other Agent or Secured Debt Representative) and not
arising out of any act or omission of the Borrower or any of its respective
Subsidiaries.  To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives any claim against any Grantor or
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transaction, any Loan or use of proceeds;
provided that such waiver shall not include or affect in any way the obligations
of the Borrower to indemnify the Indemnitees as set forth in this Section 7.06.

 

If for any reason the foregoing indemnification is unavailable to an Indemnitee
or insufficient to hold it harmless, then the Grantors will contribute to the
amount paid or payable by such Indemnitee as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of (i) such Grantor and their respective Subsidiaries,
Affiliates, shareholders, partners, members or other equity holders on the one
hand and (ii) the Indemnitee on the other hand in the matters contemplated by
the indemnities set forth in the preceding paragraph as well as the relative
fault of (x) such Grantors and their respective Subsidiaries, Affiliates,
shareholders, partners, members or other equity holders on the one hand and
(y) the Indemnitee with respect to such loss, claim, damage or liability and any
other relevant equitable considerations.  The indemnity and contribution
obligations of the Grantors under this paragraph will be in addition to any
liability which the Grantors may otherwise have and will be binding upon and
inure to the benefit of any successors and assigns of the Grantors, the
Indemnitees, any such Subsidiaries and any such Affiliates.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Financing Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations or the invalidity or unenforceability of any term or
provision of this Agreement or any other Financing Document.  All amounts due
under this Section 7.06 shall be payable on written demand therefor and shall
bear interest, on and from the date of demand, at the rate specified in the
Credit Agreement.

 

SECTION 7.07.  Collateral Trustee Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Collateral Trustee as the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Trustee may deem
reasonably necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest (provided that in no
such event shall such appointment extend beyond the termination of this
Agreement).  Without limiting the generality of the foregoing, the Collateral
Trustee shall have the right, upon the occurrence and during the continuance of
an Event of Default, with full power of substitution either in the Collateral
Trustee’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof,
(b) to demand,

 

29

--------------------------------------------------------------------------------


 

collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral, (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral, (d) to send
verifications of Accounts Receivable to any Account Debtor, (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Trustee, and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement in
accordance with its terms, as fully and completely as though the Collateral
Trustee were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Trustee to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral
Trustee, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby.  The Collateral Trustee and
the other First-Lien Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, willful misconduct or bad faith.

 

SECTION 7.08.  Waivers; Amendment.  (a)  No failure or delay by the Collateral
Trustee, the Administrative Agent or any other First-Lien Secured Party in
exercising any right or power hereunder or under any other Financing Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Trustee, the Administrative Agent and the other First-Lien
Secured Parties hereunder and under the other Financing Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of any Financing Document or consent to any departure
by any Grantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 7.08, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of
loans, extensions of credit, hedging arrangements or financial accommodations
shall not be construed as a waiver of any Default under any Financing Document
or Event of Default, regardless of whether the Collateral Trustee or any other
First-Lien Secured Party may have had notice or knowledge of such Default under
any Financing Document or Event of Default at the time.  No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Trustee and the Grantors with respect to which
such waiver, amendment or

 

30

--------------------------------------------------------------------------------


 

modification is to apply, subject to any consent required in accordance with
Section 5.2 or Section 9.3 of the Intercreditor Agreement.

 

SECTION 7.09.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Financing Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of a
counterpart via facsimile or other electronic transmission shall constitute
delivery of an original counterpart.  A set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Collateral Trustee.

 

SECTION 7.11.  Headings.  The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

SECTION 7.12.  Applicable Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial.  (a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO
THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION (OTHER THAN
MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF A SECURITY INTEREST).  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL

 

31

--------------------------------------------------------------------------------


 

JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED
HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 7.13.  Termination or Release.  (a)  This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall not terminate until the receipt of
notice by the Collateral Trustee of the Discharge of Obligations in accordance
with the Intercreditor Agreement.

 

(b)           A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon
(i) the consummation of any transaction permitted by the Credit Agreement and
permitted (if addressed therein or, otherwise, not prohibited) by the other
applicable Financing Documents as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary or (ii) the designation of such Subsidiary as an
Unrestricted Subsidiary or Excluded Subsidiary pursuant to Section 9.11 of the
Credit Agreement.

 

32

--------------------------------------------------------------------------------


 

(c)           Collateral shall be released in accordance with Section 5.1 of the
Intercreditor Agreement.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) above, the Collateral Trustee shall promptly execute
and deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial
Code termination statements and similar documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or representation or warranty by the Collateral Trustee or any First-Lien
Secured Party.  Without limiting the provisions of Section 7.06, the Borrower
shall reimburse the Collateral Trustee upon demand for all reasonable and
documented costs and out of pocket expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.13.

 

SECTION 7.14.  Additional Restricted Subsidiaries.  Any Restricted Subsidiary
(as defined in the Credit Agreement) that is required to become a party hereto
pursuant to the Credit Agreement or any other Financing Document shall enter
into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming such a
Restricted Subsidiary.  Upon execution and delivery by the Collateral Trustee
and such Restricted Subsidiary of a supplement in the form of Exhibit A hereto,
such Restricted Subsidiary shall become a Subsidiary Guarantor and a Grantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor and a Grantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

SECTION 7.15.  Intercreditor Agreement Controls.  Notwithstanding anything
herein to the contrary, (a) the Lien and security interests granted pursuant to
this Agreement and the exercise of any right or remedy hereunder are subject to
the terms of the Intercreditor Agreement and (b) in the event of any conflict
between the terms hereof and the terms of the Intercreditor Agreement, the
Intercreditor Agreement shall govern and control; provided that, for the
avoidance of doubt, any provisions in this Agreement governing the creation and
perfection of a security interest in, or otherwise establishing the Collateral
Trustee’s or First-Lien Secured Parties’ rights in, the Collateral shall govern
and be of full force and effect, notwithstanding any provision to the contrary
in the Intercreditor Agreement.

 

[Remainder of page intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

DYNEGY INC., as Borrower

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

 

Name: Clint C. Freeland

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

BLUE RIDGE GENERATION LLC

 

 

BLACK MOUNTAIN COGEN, INC.

 

 

CASCO BAY ENERGY COMPANY, LLC

 

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

 

DYNEGY COAL HOLDCO, LLC

 

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

 

DYNEGY EQUIPMENT, LLC

 

 

DYNEGY GASCO HOLDINGS, LLC

 

 

DYNEGY GAS HOLDCO, LLC

 

 

DYNEGY GAS IMPORTS, LLC

 

 

DYNEGY GAS INVESTMENTS, LLC

 

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

 

DYNEGY GLOBAL LIQUIDS, INC.

 

 

DYNEGY KENDALL ENERGY, LLC

 

 

DYNEGY MARKETING AND TRADE, LLC

 

 

DYNEGY MIDWEST GENERATION, LLC

 

 

DYNEGY MORRO BAY, LLC

 

 

DYNEGY MOSS LANDING, LLC

 

 

DYNEGY OAKLAND, LLC

 

 

DYNEGY OPERATING COMPANY

 

 

DYNEGY POWER, LLC

 

 

DYNEGY POWER GENERATION INC.

 

 

DYNEGY POWER MARKETING, LLC

 

 

DYNEGY SOUTH BAY, LLC

 

 

HAVANA DOCK ENTERPRISES, LLC

 

 

ILLINOVA CORPORATION

 

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

 

SITHE ENERGIES, INC.

 

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

 

 

 

 

by

/s/ Clint C. Freeland

 

 

 

Name: Clint C. Freeland

 

 

 

Title:   Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Trustee

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

Name: Mikhail Faybusovich

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Tyler Smith

 

 

 

Name: Tyler Smith

 

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule I

 

SCHEDULE I

 

GRANTOR INFORMATION

 

Grantor Information

 

Legal Names, Organizational Type, Jurisdictions of Organization and
Organizational Identification Numbers

 

Grantor

 

Type of Organization (e.g.
corporation, limited
liability company,
partnership)

 

Jurisdiction of
Organization /
Formation

 

Organizational
Identification
Number

Black Mountain CoGen, Inc.

 

Corporation

 

Delaware

 

2311742

Blue Ridge Generation LLC

 

Limited Liability Company

 

Delaware

 

3394600

Casco Bay Energy Company, LLC

 

Limited Liability Company

 

Delaware

 

2617110

Dynegy Administrative Services Company

 

Corporation

 

Delaware

 

2982882

Dynegy Coal Holdco, LLC

 

Limited Liability Company

 

Delaware

 

4995449

Dynegy Coal Investments Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007701

Dynegy Coal Trading & Transportation, L.L.C.

 

Limited Liability Company

 

Delaware

 

3159583

Dynegy Equipment, LLC

 

Limited Liability Company

 

Delaware

 

3113239

Dynegy Gas Holdco, LLC

 

Limited Liability Company

 

Delaware

 

4995448

Dynegy Gas Imports, LLC

 

Limited Liability Company

 

Delaware

 

4322037

Dynegy Gas Investments, LLC

 

Limited Liability Company

 

Delaware

 

5000911

Dynegy Gas Investments Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007705

Dynegy GasCo Holdings, LLC

 

Limited Liability Company

 

Delaware

 

5007704

Dynegy Global Liquids, Inc.

 

Corporation

 

Delaware

 

2656710

Dynegy Kendall Energy, LLC

 

Limited Liability Company

 

Delaware

 

2961927

Dynegy Marketing and Trade, LLC

 

Limited Liability Company

 

Delaware

 

4621534

Dynegy Midwest Generation,

 

Limited Liability Company

 

Delaware

 

4999472

 

1

--------------------------------------------------------------------------------


 

LLC

 

 

 

 

 

 

Dynegy Morro Bay, LLC

 

Limited Liability Company

 

Delaware

 

2822063

Dynegy Moss Landing, LLC

 

Limited Liability Company

 

Delaware

 

2822064

Dynegy Oakland, LLC

 

Limited Liability Company

 

Delaware

 

2822062

Dynegy Operating Company

 

Corporation

 

Texas

 

0027910700

Dynegy Power, LLC

 

Limited Liability Company

 

Delaware

 

2197182

Dynegy Power Generation Inc.

 

Corporation

 

Delaware

 

4090242

Dynegy Power Marketing, LLC

 

Limited Liability Company

 

Texas

 

0801462052

Dynegy South Bay, LLC

 

Limited Liability Company

 

Delaware

 

2966275

Havana Dock Enterprises, LLC

 

Limited Liability Company

 

Delaware

 

3379309

Illinova Corporation

 

Corporation

 

Illinois

 

57553332

Ontelaunee Power Operating Company, LLC

 

Limited Liability Company

 

Delaware

 

3847428

Sithe Energies, Inc.

 

Corporation

 

Delaware

 

2201629

Sithe/Independence LLC

 

Limited Liability Company

 

Delaware

 

2222592

 

2

--------------------------------------------------------------------------------


 

Schedule II

 

SCHEDULE II

 

EQUITY INTERESTS; PLEDGED DEBT SECURITIES

 

Equity Interests:

 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of Shares
Owned

 

Total Shares
Issued and
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if uncertificated,
please indicate so)

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Black Mountain CoGen, Inc.

 

Corporation

 

1,000

 

1,000

 

100

%

3

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Blue Ridge Generation LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

Uncertificated

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Dynegy Kendall Energy, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Ontelaunee Power Operating Company, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

1

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Dynegy Power Generation Inc.

 

Corporation

 

1,000

 

1,000

 

100

%

3

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Sithe Energies, Inc.

 

Corporation

 

792,998.78

 

792,998.78

 

100

%

60

 

Dynegy Power, LLC (fka Dynegy Power Corp.)

 

Dynegy Marketing and Trade, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

1

 

Dynegy Kendall Energy, LLC

 

Dynegy Equipment, LLC

 

Limited Liability Company

 

NA

 

NA

 

100

%

3

 

Dynegy Power Generation Inc. (fka Dynegy Power Generation, LLC)

 

Casco Bay Energy Company, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

DYN 003

 

Dynegy Power Generation Inc. (fka Dynegy Power Generation, LLC)

 

Dynegy Morro Bay, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

DYN-004

 

Dynegy Power Generation Inc. (fka Dynegy Power Generation, LLC)

 

Dynegy Moss Landing, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

DYN 004

 

Dynegy Power

 

Dynegy Oakland,

 

Limited

 

N/A

 

N/A

 

100

%

DYN-004

 

 

1

--------------------------------------------------------------------------------


 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of Shares
Owned

 

Total Shares
Issued and
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if uncertificated,
please indicate so)

 

Generation Inc. (fka Dynegy Power Generation, LLC)

 

LLC

 

Liability Company

 

 

 

 

 

 

 

 

 

Dynegy Power Generation Inc. (fka Dynegy Power Generation, LLC)

 

Dynegy South Bay, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

DYN-004

 

Sithe Energies, Inc.

 

Sithe/Independence LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

Uncertificated

 

Dynegy Gas Investments Holdings, LLC

 

Dynegy Power, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

7

 

Dynegy Gas Holdco, LLC

 

Dynegy Gas Investments Holdings, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

Dynegy GasCo Holdings, LLC

 

Dynegy Gas Holdco, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

Dynegy Gas Investments, LLC

 

Dynegy GasCo Holdings, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

4

 

Dynegy Inc.

 

Dynegy Gas Investments, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

6

 

Dynegy Inc.

 

Dynegy Gas Imports, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

2

 

Dynegy Inc.

 

Dynegy Global Liquids, Inc.

 

Corporation

 

1000

 

1000

 

100

%

4

 

Dynegy Inc.

 

Illinova Corporation

 

Corporation

 

1,000

 

1,000

 

100

%

2

 

Dynegy Gas Investments, LLC

 

Dynegy Administrative Services Company

 

Corporation

 

1,000

 

1,000

 

100

%

2

 

Dynegy Gas Investments, LLC

 

Dynegy Operating Company

 

Corporation

 

20

 

20

 

100

%

2

 

Dynegy Inc.

 

Dynegy Coal Holdco, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

5

 

Dynegy Coal Holdco, LLC

 

Dynegy Coal Investments Holdings, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

 

2

--------------------------------------------------------------------------------


 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of Shares
Owned

 

Total Shares
Issued and
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if uncertificated,
please indicate so)

 

Dynegy Coal Investments Holdings, LLC

 

Dynegy Midwest Generation, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

5

 

Dynegy Midwest Generation, LLC

 

Dynegy Coal Trading & Transportation, L.L.C.

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

Dynegy Midwest Generation, LLC

 

Dynegy Power Marketing, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

3

 

Dynegy Midwest Generation, LLC

 

Havana Dock Enterprises, LLC

 

Limited Liability Company

 

N/A

 

N/A

 

100

%

Uncertificated

 

 

Pledged Debt Securities:

 

None.

 

3

--------------------------------------------------------------------------------


 

Schedule III

 

SCHEDULE III

 

INTELLECTUAL PROPERTY

 

Part A — Owned Intellectual Property

 

Trademark

 

Filing Date/Issued
Date

 

Owner

 

Application/ Registration No.

 

 

 

 

 

 

 

DYNEGY

 

10/3/2000

 

Dynegy Inc.

 

2391986

 

 

 

 

 

 

 

DYNEGY

 

9/5/2000

 

Dynegy Inc.

 

2383862

 

 

 

 

 

 

 

DYNEGY

 

7/24/2001

 

Dynegy Inc.

 

2471909

 

 

 

 

 

 

 

Design only
[g106291ki11i001.jpg]

 

2/27/2001

 

Dynegy Inc.

 

2431818

 

 

 

 

 

 

 

Design only
[g106291ki11i002.jpg]

 

2/27/2001

 

Dynegy Inc.

 

2431806

 

Copyright

 

Filing Date/Issued
Date

 

Owner

 

Application/ Registration No.

 

 

 

 

 

 

 

Collection Dynegy correspondence re Oldham County permit, 1999-2001

 

12/21/2001

 

Registered to Dynegy Marketing and Trade(1)

 

TXu00100378

 

--------------------------------------------------------------------------------

(1)  Dynegy Market and Trade, LLC no longer owns this copyright.

 

1

--------------------------------------------------------------------------------


 

Collection Dynegy correspondence re Oldham County permit, 1999-2001

 

12/21/2001

 

Registered to Dynegy Power Corporation(2)

 

TXu001003780

 

 

 

 

 

 

 

Computer program

 

9/29/1998

 

Illinova Corporation

 

TX0004857148

 

 

 

 

 

 

 

The Utility Manager: manual, version 3.0

 

3/10/1997

 

Illinova Energy Partners, Inc.

 

TX0004503663

 

Patents

 

None.

 

Part B — Licensed Intellectual Property

 

Dynegy Inc. licenses the trademarks listed in Part A of this Schedule III to its
Subsidiaries

 

--------------------------------------------------------------------------------

(2)  Dynegy Power, LLC no longer owns this copyright.

 

2

--------------------------------------------------------------------------------


 

Schedule IV

 

SCHEDULE IV

 

CERTAIN UNCERTIFICATED LIMITED LIABILITY COMPANY INTERESTS AND LIMITED
PARTNERSHIP INTERESTS

 

1.              Blue Ridge Generation LLC

 

2.              Havana Dock Enterprises, LLC

 

3.              Sithe/Independence LLC

 

1

--------------------------------------------------------------------------------


 

Exhibit A

 

SUPPLEMENT NO. [·] dated as of [·], to the Guarantee and Collateral Agreement
dated as of April 23, 2013 (the “Guarantee and Collateral Agreement”), among
DYNEGY INC., a Delaware corporation (the “Borrower”), each Restricted Subsidiary
(as defined in the Credit Agreement referred to below) of the Borrower from time
to time party thereto (each such Restricted Subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and the Borrower are referred to collectively herein as
the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, (“Credit Suisse”),
as collateral trustee (in such capacity, the “Collateral Trustee”) for the
First-Lien Secured Parties (as defined herein).

 

A.  Reference is made to (i) the Credit Agreement dated as of April 23, 2013 (as
amended, restated, amended and restated, replaced, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders named therein (the “Lenders”), and Credit Suisse, as Administrative
Agent (in such capacity, the “Administrative Agent”) and Collateral Trustee for
the Lenders and (ii) the Collateral Trust and Intercreditor Agreement dated as
of April 23, 2013 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Intercreditor Agreement”),
among the Borrower, the Administrative Agent, the Collateral Trustee, the
Subsidiaries of the Borrower from time to time party thereto and certain other
Persons from time to time party thereto.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement, Credit
Agreement or the Guarantee and Collateral Agreement referred to therein, as
applicable.

 

C.  The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and certain other First-Lien Secured
Parties to make extensions of credit to the Credit Parties under the Financing
Documents.  Section 7.14 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries of the Borrower may become Subsidiary Guarantors and
Grantors under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement.  The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
and a Grantor under the Guarantee and Collateral Agreement in order to induce
the Lenders to make additional Loans and certain other First-Lien Secured
Parties to make extensions of credit to the Credit Parties under the Financing
Documents.

 

Accordingly, the Collateral Trustee and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 7.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are

 

1

--------------------------------------------------------------------------------


 

true and correct in all material respects on and as of the date hereof.  In
furtherance of the foregoing, (i) the New Subsidiary unconditionally guarantees
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Guaranteed Obligations and (ii) the New Subsidiary, as security for the payment
and performance in full of the Guaranteed Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Trustee, its successors and assigns, for the benefit of the
First-Lien Secured Parties, their successors and assigns, a security interest in
and lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (subject to Section 4.01(a) of the Guarantee and Collateral
Agreement).  Each reference to a “Grantor” or a “Subsidiary Guarantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary.  The Guarantee and Collateral Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Trustee
and the other First-Lien Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 

SECTION 3.  This Supplement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery of a counterpart via facsimile
or other electronic transmission shall constitute delivery of an original
counterpart.  A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Collateral Trustee.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 5.  (a)  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION (OTHER THAN
MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF A SECURITY INTEREST).  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SUPPLEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS SUPPLEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND

 

2

--------------------------------------------------------------------------------


 

UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS SUPPLEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS SUPPLEMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS SUPPLEMENT HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUPPLEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 6.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid,

 

3

--------------------------------------------------------------------------------


 

illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary may be given to it in
care of the Borrower as provided in Section 7.01 of the Guarantee and Collateral
Agreement.

 

SECTION 8.  The New Subsidiary agrees to reimburse the Collateral Trustee for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Trustee.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Trustee have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

by:

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Trustee

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Schedule I to Exhibit A

 

New Subsidiary Information

 

Legal Names, Organizational Type, Jurisdictions of Organization and
Organizational Identification Numbers

 

New Subsidiary

 

Type of Organization
(e.g. corporation,
limited liability
company, partnership)

 

Jurisdiction of
Organization/Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule II to Exhibit A

 

Equity Interests

 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of Shares
Owned

 

Total
Shares
Issued and
Outstanding

 

% of
Interest
Pledged

 

Certificate
No.
(if
uncertificated,
please
indicate so)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

1

--------------------------------------------------------------------------------


 

Schedule III to Exhibit A

 

Intellectual Property

 

Part A — Owned Intellectual Property

 

United States Patent Registrations

 

Patent

 

Filing Date/Issued
Date

 

Owner

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Filing Date/Issued
Date

 

Owner

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright 

 

Filing Date/Issued
Date

 

Owner

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part B — Licensed Intellectual Property

 

1

--------------------------------------------------------------------------------